                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5
                                         UNITED STATES OF AMERICA,
                                   6                                                        Case No. 5:15-cr-00207-EJD-1
                                                        Plaintiff,
                                   7                                                        ORDER DENYING DEFENDANT’S
                                                 v.                                         MOTION TO APPOINT COUNSEL
                                   8                                                        AND MOTION PURSUANT TO
                                         ABEL MONTERO-ZARATE,                               28 § U.S.C. 2255
                                   9
                                                        Defendant.                          Re: Dkt. Nos. 24, 27
                                  10

                                  11          Presently before the Court is pro se Defendant Abel Montero-Zarate’s (“Defendant”) (1)

                                  12   Motion to Appoint Counsel (Dkt. No. 24) and (2) Motion to Vacate, Set Aside, or Correct
Northern District of California
 United States District Court




                                  13   Sentence, pursuant to 28 U.S.C. § 2255 (Dkt. No. 27, “Mot.”). The Court has carefully reviewed

                                  14   the relevant documents and pertinent law and finds that, on this record, Defendant is not entitled to

                                  15   relief. For the reasons set forth below, both motions are DENIED.

                                  16     I.   BACKGROUND
                                  17          In May of 2013, a confidential source for the Unified Narcotics Enforcement Team

                                  18   (“UNET”) purchased methamphetamine from Defendant. Dkt. No. 16, ¶ 8. Over the course of

                                  19   2013, undercover officers purchased methamphetamine on four more occasions. In total,

                                  20   Defendant sold 234.7 grams of methamphetamine. Id. ¶ 19. In addition to these drug transactions,

                                  21   Defendant also sold to undercover officers a total of three weapons: (1) a stolen Springfield

                                  22   Armory XD9611 .45 caliber semi-automatic handgun, (2) a Hi-Point 9mm caliber semi-automatic

                                  23   handgun, and (3) a Smith & Wesson .38 caliber six shot revolver. Id.

                                  24          On April 8, 2015, Defendant was indicted on five counts for violations of 21 U.S.C.

                                  25   § 841(a)(1) – Possession with Intent to Distribute, and Distribution, of Methamphetamine (Counts

                                  26   I-V). Dkt. No. 1. Defendant pled guilty to count two of the indictment for a violation of 21

                                  27
                                       Case No.: 5:15-cr-00207-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL AND MOTION
                                       PURSUANT TO 28 § U.S.C. 2255
                                                                       1
                                   1   U.S.C. § 841(a)(1) – Possession with Intent to Distribute, and Distribution of 5 Grams or more of

                                   2   actual Methamphetamine. Dkt. No. 14. The remaining counts were dismissed. Dkt. No. 22.

                                   3   Defendant’s sentencing calculation resulted in a total offense level of 31. Dkt. No. 36.

                                   4

                                   5                                                      U.S.S.G. Section      Level/Points
                                   6              Base Offense Level
                                                                                                2D1.1                 32
                                                  Defendant’s offense involved
                                   7              approximately 234.7 grams of
                                   8              methamphetamine, which is at least
                                                  150 Grams, but less than 500 Grams
                                   9              of Methamphetamine (actual).
                                  10              Specific Offense Characteristics
                                                                                             2D1.1(b)(1)              +2
                                                  Defendant possessed and sold
                                  11              firearms during three of his drug
                                  12              sales to undercover officers.
Northern District of California
 United States District Court




                                  13              Adjusted offense level                                              34

                                  14              Acceptance of responsibility                  3E1.1                 -3

                                  15              Total offense level                                                 31

                                  16              Criminal History Category1                                           I

                                  17              RANGE                                                        108–135 months
                                  18              Actual sentence                                                 87 months
                                  19

                                  20   See Dkt. No. 16, ¶¶ 24-33, 40-41; Dkt. No. 14. The Court sentenced Defendant to 87 months
                                  21   imprisonment. Dkt. No. 22. Judgment was entered on November 16, 2015. Dkt. No. 22.
                                  22          On September 8, 2016, pro se Defendant filed a Motion to Vacate, Set Aside, or Correct
                                  23   Sentence pursuant to 28 U.S.C. § 2255. Mot. Defendant did not state any supporting facts in his
                                  24   motion but requested the Court to examine his case in light of two Supreme Court cases: Johnson
                                  25

                                  26   1
                                              Defendant’s plea agreement states parties did not agree on his Criminal History Category.
                                  27   Dkt. No. 14 at 4.
                                       Case No.: 5:15-cr-00207-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL AND MOTION
                                       PURSUANT TO 28 § U.S.C. 2255
                                                                                       2
                                   1   v. United States, 135 S. Ct. 2551 (2015), and Welch v. United States, 136 S. Ct. 1257 (2016).

                                   2   Generally, Defendant argues in his motion that in light of these two cases, his “offense does not

                                   3   qualify as a ‘violent felony’ according to the Armed Career Criminal Act . . . .” Mot. at 5.

                                   4   Defendant also states “Amendment 2K2.1(b)(2) mentions that a deduction of points should be

                                   5   considered in an offense, if the user ‘did not unlawfully discharge or otherwise unlawfully use

                                   6   such firearm or ammunition.’” Id. In construing Defendant’s claim liberally, the Court draws an

                                   7   inference that Defendant argues that because of the new Supreme Court cases and the

                                   8   Amendment, Defendant’s sentence should be vacated, set aside, or corrected.

                                   9          On January 16, 2018, the Court requested a response from the Government as to

                                  10   Defendant’s 28 U.S.C. § 2255 motion. Dkt. No. 34. On February 5, 2018, Defendant filed an

                                  11   Answer in Support of his Motion to Vacate asserting multiple new claims for his § 2255 motion.

                                  12   Dkt. No. 35. On March 16, 2018, the Government filed a Response in opposition to Defendant’s
Northern District of California
 United States District Court




                                  13   motion responding only to the initial § 2255 (Mot.). Dkt. No. 36. The Government argues that

                                  14   neither case Defendant references applies to his offense and therefore his motion should be denied.

                                  15   The Court agrees.

                                  16    II.   LEGAL STANDARD
                                  17          A.    28 U.S.C. § 2255 Motion
                                  18          Section 2255 authorizes a “prisoner in custody under sentence of a court established by

                                  19   Act of Congress” to “move the court which imposed the sentence to vacate, set aside or correct the

                                  20   sentence” based on a violation of federal law. 28 U.S.C. § 2255(a). Relief under § 2255(a) is

                                  21   limited to the particular grounds listed in the statute—namely, “that the sentence was imposed in

                                  22   violation of the Constitution or laws of the United States, or that the court was without jurisdiction

                                  23   to impose such sentence, or that the sentence was in excess of the maximum authorized by law, or

                                  24   is otherwise subject to collateral attack.” See United States v. Berry, 624 F.3d 1031, 1038 (9th

                                  25   Cir. 2010). If a court finds error on one of these enumerated grounds, then “the court shall vacate

                                  26   and set the judgment aside and shall discharge the prisoner or resentence him or grant a new trial

                                  27
                                       Case No.: 5:15-cr-00207-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL AND MOTION
                                       PURSUANT TO 28 § U.S.C. 2255
                                                                       3
                                   1   or correct the sentence as may appear appropriate.” 28 U.S.C. § 2255(b).

                                   2               Following the submission of a § 2255 motion, the court must grant an evidentiary hearing

                                   3   “[u]nless the motion and the files and records of the case conclusively show that the prisoner is

                                   4   entitled to no relief.” Id.; see also United States v. Blaylock, 20 F.3d 1458, 1465 (9th Cir. 1994).

                                   5   In other words, a court need not hold an evidentiary hearing where the prisoner’s allegations,

                                   6   when viewed against the record, either do not state a claim for relief or are so palpably incredible

                                   7   as to warrant summary dismissal. United States v. Howard, 381 F.3d 873, 877 (9th Cir. 2004).

                                   8   “[C]onclusory statements in a § 2255 motion are not enough to require a hearing.” United States

                                   9   v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993) (quoting United States v. Hearst, 638 F.2d 1190,

                                  10   1194 (9th Cir. 1980)).

                                  11           B.       Pro Se Pleadings
                                  12               Where, as here, the pleading at issue is filed by a plaintiff proceeding pro se, it must be
Northern District of California
 United States District Court




                                  13   construed liberally. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). In doing so, the court

                                  14   “need not give a plaintiff the benefit of every conceivable doubt” but “is required only to draw

                                  15   every reasonable or warranted factual inference in the plaintiff’s favor.” McKinney v. De Bord,

                                  16   507 F.2d 501, 504 (9th Cir. 1974). The court “should use common sense in interpreting the

                                  17   frequently diffuse pleadings of pro se complainants.” Id. But pro se parties must still abide by the

                                  18   rules of the court in which they litigate. Carter v. Commissioner, 784 F.2d 1006, 1008 (9th Cir.

                                  19   1986). A pro se complaint should not be dismissed unless the court finds it “beyond doubt that the

                                  20   plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

                                  21   Haines v. Kerner, 404 U.S. 519, 521, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972).

                                  22   III.        DISCUSSION
                                  23          A.      Defendant’s Second § 2255 Pleading is Time-Barred
                                  24               Section 2255 motions limit defendants to one-year to file a motion. Section 2255(f)

                                  25   provides:
                                                          A 1–year period of limitation shall apply to a motion under this
                                  26                      section. The limitation period shall run from the latest of—(1) the date
                                                          on which the judgment of conviction becomes final; (2) the date on
                                  27
                                       Case No.: 5:15-cr-00207-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL AND MOTION
                                       PURSUANT TO 28 § U.S.C. 2255
                                                                       4
                                                      which the impediment to making a motion created by governmental
                                   1                  action in violation of the Constitution or laws of the United States is
                                                      removed, if the movant was prevented from making a motion by such
                                   2                  governmental action; (3) the date on which the right asserted was
                                                      initially recognized by the Supreme Court, if that right has been newly
                                   3                  recognized by the Supreme Court and made retroactively applicable
                                                      to cases on collateral review; or (4) the date on which the facts
                                   4                  supporting the claim or claims presented could have been discovered
                                                      through the exercise of due diligence.
                                   5
                                              Here, judgment was entered on November 16, 2015. Defendant timely filed his § 2255
                                   6
                                       motion to vacate on September 8, 2016 (Dkt. No. 27). Defendant filed a pleading titled Answer in
                                   7
                                       Support of Motion to Vacate on February 5, 2018 (Dkt. No. 35). The document is a four-page
                                   8
                                       written letter stating approximately five additional claims in seeking a reduced sentence, which
                                   9
                                       includes but is not limited to, a Sixth Amendment Claim for ineffective assistance of counsel.
                                  10
                                       Because the one-year limitation period for Defendant’s motion resulted in a final filing date of
                                  11
                                       November 16, 2015, and Defendant filed his first § 2255 motion before that date but filed what
                                  12
Northern District of California




                                       appears as another § 2255 motion on February 5, 2018—far past the one-year limitation—the
 United States District Court




                                  13
                                       Court views the first pleading (Dkt. No. 27) as the operative § 2255 motion and finds the second
                                  14
                                       (Dkt. No. 35) time-barred.
                                  15
                                              B.    Johnson and Welsh Do Not Provide Defendant Relief
                                  16
                                              Neither Johnson nor Welsh apply to Defendant’s case and therefore cannot provide him
                                  17
                                       relief. In Johnson, the Court held that the “residual clause,” which partially defines what
                                  18
                                       constitutes a violent felony/crime, of the Armed Career Criminal Act (“ACCA”) violated the Due
                                  19
                                       Process Clause as it is void for vagueness. Johnson, 135 S. Ct. at 2562.
                                  20
                                              Here, the Government never alleged, and the Court never found, that Defendant should be
                                  21
                                       sentenced under the ACCA. The Court applied the United States Sentencing Guidelines
                                  22
                                       (“USSG”) in calculating his sentence. Defendant acknowledged and agreed to the Sentencing
                                  23
                                       Guidelines calculation as outlined in his plea agreement. Dkt. No. 14, ¶ 7. In construing
                                  24
                                       Defendant’s motion liberally, Defendant appears to reason that because the language surrounding
                                  25
                                       the term “crime of violence” under the residual clause of the ACCA reads similarly as the USSG
                                  26
                                       when defining crimes of violence, that his sentencing structure must also violate his due process
                                  27
                                       Case No.: 5:15-cr-00207-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL AND MOTION
                                       PURSUANT TO 28 § U.S.C. 2255
                                                                       5
                                   1   rights. However, this is not the case for two reasons. First, the Court applied the USSG in

                                   2   calculating Defendant’s sentence and did not apply the ACCA. Second, Defendant was convicted

                                   3   of violating 21 U.S.C. § 841(a)(1) – Possession with Intent to Distribute, and Distribution, of

                                   4   Methamphetamine and that statute does not contain a residual clause effected by Johnson.

                                   5   Furthermore, Defendant was sentenced pursuant to the drug quantity table at USSG § 2D.1(c),

                                   6   which is unrelated to crimes of violence. For these reasons, Johnson is inapplicable to

                                   7   Defendant’s case and therefore there is nothing to apply retroactively to in order to reduce or

                                   8   vacate his sentence.

                                   9             Defendant also states in his motion in the section asking for supporting facts that

                                  10   “Amendment 2K2.1(b)(2) mentions that a deduction of points should be considered in an offense,

                                  11   if the user ‘did not unlawfully discharge or otherwise unlawfully use such firearm or

                                  12   ammunition.’” Mot. at 5. This reference is irrelevant because it does not apply to Defendant’s
Northern District of California
 United States District Court




                                  13   offense of conviction. Section 2K2.1 applies to convictions under firearm statutes, such as 18

                                  14   U.S.C. § 922(g). Defendant was convicted under 21 U.S.C. § 841. Thus, “Amendment

                                  15   2K2.1(b)(2)” does not apply to Defendant’s case.

                                  16             On a separate note, in his plea agreement, Defendant agreed not to file any collateral attack

                                  17   on his conviction or sentence, to include a motion under 28 U.S.C. § 2255. Dkt. No. 14 at 3.

                                  18   Additionally, Defendant stated in his plea agreement that he would not ask to adjust or reduce the

                                  19   offense level or for any downward departure from the Guidelines range as determined by the

                                  20   Court. Id. at 4. Nonetheless, even when considering Defendant’s request, he is not entitled to

                                  21   relief.

                                  22             C.   Motion to Appoint Counsel
                                  23             Prior to filing his § 2255 motion, pro se Defendant filed a motion requesting appointment

                                  24   of counsel to enable him to apply for a modification of term of imprisonment as a result of

                                  25   Amendment 782 to the USSG, which is related to drug offense sentencing and applies

                                  26   retroactively. Dkt. No. 24. This amendment revised the Drug Quantity Table across drug and

                                  27
                                       Case No.: 5:15-cr-00207-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL AND MOTION
                                       PURSUANT TO 28 § U.S.C. 2255
                                                                       6
                                   1   chemical types, which lowers the base level offense for certain drug offenses by two levels. Dkt.

                                   2   No. 29 at 2; Dkt. No. 31 at 4. The office of the federal public defender filed a Notice of Non-

                                   3   Intervention. Dkt. No. 25. The Government filed a response arguing that Defendant had already

                                   4   received the benefit of this amendment and therefore his motion should be denied. Dkt. No. 31.

                                   5   The probation office filed a report stating the same. Dkt. No. 29.

                                   6          Here, as shown in the table above, Defendant’s base level offense for the possession and

                                   7   distribution of at least 150 grams, but less than 500 grams, of methamphetamine was 32.

                                   8   Amendment 782 went into effect on November 1, 2014. Defendant was sentenced on November

                                   9   16, 2015. Had Defendant been sentenced before the amendment went into effect, his base level

                                  10   offense would have been 34. Defendant’s actual base level offense of 32 was calculated after the

                                  11   amendment went into effect. Because Defendant has already benefited from Amendment 782, his

                                  12   motion is denied.
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION AND ORDER
                                  14          Defendant’s motion to vacate or correct his sentence is DENIED with prejudice.

                                  15   Defendant’s motion to appoint counsel is also DENIED with prejudice. The record shows that

                                  16   Defendant is not entitled to relief. Thus, Defendant is not entitled to a hearing.

                                  17   JUDGMENT

                                  18          Pursuant to this order denying Defendant’s request to vacate or correct his sentence

                                  19   pursuant to 28 U.S.C. § 2255 with prejudice and denying Defendant’s request to appoint counsel,

                                  20   judgment is hereby entered in favor of Government United States of America and against

                                  21   Defendant Abel Montero-Zarate.

                                  22          The Clerk shall close the companion case 5:16-cv-05267-EJD pursuant to this Judgment.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 24, 2019

                                  25                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  26                                                    United States District Judge
                                  27
                                       Case No.: 5:15-cr-00207-EJD-1
                                  28   ORDER DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL AND MOTION
                                       PURSUANT TO 28 § U.S.C. 2255
                                                                       7
